DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 1, 7, 12 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 10 of copending Application No. 17/018189 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claim 1 has been analyzed and rejected as per claim 2 of 17/018189 (claim 2 is a combination of subject matter of claims 2 and 1).
Regarding claim 1, 17/018189 discloses “A condition monitoring device comprising a processor configured to: acquire a time-series signal about a condition of a monitor target from a first sensor (claim 1); 
acquire operation timing information indicating start of operation of the monitor target (claim 1); 
detect a first operation segment signal from the time-series signal based on the operation timing information (claim 1); 
detect a second operation segment signal from the first operation segment signal based on a waveform feature of the first operation segment signal (claim 2); and 
determine the condition of the monitor target based on the second operation segment signal (claim 1).

Regarding claim 1, claim 1 has been analyzed and rejected as per claim 10 of 17/018189.

Regarding claim 7, claim 7 has been analyzed and rejected as per claim 10 of 17/018189.

Regarding claims 12 and 13, claims 12 and 13 have been analyzed and rejected as per claim 10 of 17/018189.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented/published. 


Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cella et al., U.S. Patent Publication no. 2019/0324433.
	Regarding claim 1, Cella discloses “A condition monitoring device comprising a processor configured to: 
acquire a time-series signal about a condition of a monitor target from a first sensor (para 0227 – sensor data can be collected for sensing aspects of industrial machines, such as aspects of moving parts of industrial machines; para 0229 – the certain characteristics of the data collected can be used to identify conditions such as “moving device being sensed”, “industrial machine type”; para  0281 – the data collected from a machine can be a waveform data….the waveform data can include vibration data that can be used to create an operational deflecting shape. It can also be used, as needed, to diagnose vibrations from which a machine repair solution can be prescribed; para 0286 – The waveform data can be collected so as to be gap-free with no interruptions and,…..the waveform data from all of the channels can be collected for one or two minutes; para 0697 – information about the health of a component or piece of industrial equipment may be obtained from the values of the data/signals collected; para 0699 – sensor(s) monitoring a component or piece of equipment; para 0700 – acquired time-series (timing) signal analysis; para 728 – timing signal); 
acquire operation timing information indicating start of operation of the monitor target (para 0700 – The start of the timing signal may be associated with a start/commencement of process/operation such as movement of a component or piece of equipment); 
detect a first operation segment signal from the time-series signal based on the operation timing information (para 676 – analyze data over time periods to determine operating cycles; para 0286 – The waveform data can be collected so as to be gap-free with no interruptions and,…..the waveform data from all of the channels can be collected for one or two minutes – normal waveform; para 0700 – phase difference; para 0704 – evaluating the results based on certain criteria, initiating an action….the criteria may include a sensor’s detection values at certain frequencies or phases relative to the timer signal where frequencies or phases of interest may be based on the equipment geometry, equipment control schemes, system input, historical data, current operating conditions, and/or anticipated response); 
detect a second operation segment signal from the first operation segment signal based on a waveform feature of the first operation segment signal (para  0281 – the data collected from a machine can be a waveform data….the waveform data can include vibration data that can be used to create an operational deflecting shape. It can also be used, as needed, to diagnose vibrations from which a machine repair solution can be prescribed – vibrations from the waveform; further see paras 297,302-303 – waveform; para 0700 – Information extracted may comprise information regarding a difference in phase, determined by the phase detection circuit, between a stream of detection value and the time signal generated by the timer circuit. Information extracted may comprise regarding a difference in phase between one stream of detection values and a second stream of detection values where the first stream of detection values is used as a basis or trigger for a timing signal generated by the timer circuit.; para 0702 – the sensors may provide a stream of data over time that has phase component, such as acceleration or vibration, allowing for the evaluation of phase or frequency analysis of different aspects of a piece of equipment or an operating component; para 704 – evaluating the results based on certain criteria, initiating an action….the criteria may include a sensor’s detection values at certain frequencies or phases relative to the timer signal where frequencies or phases of interest may be based on the equipment geometry, equipment control schemes, system input, historical data, current operating conditions, and/or anticipated response….a cumulative value of a sensor’s corresponding detection value over time; paras 705-706); and 
determine the condition of the monitor target based on the second operation segment signal (para 0227 – sensor data can be collected for sensing aspects of industrial machines, such as aspects of moving parts of industrial machines; para 0229 – the certain characteristics of the data collected can be used to identify conditions such as “moving device being sensed”, “industrial machine type”; para 0697 – information about the health of a component or piece of industrial equipment may be obtained from the values of the data/signals collected; para 236; para 0281 – diagnose vibrations for machine repair).

Regarding claim 12, claim 12 has been similarly analyzed and rejected as per claim 1.

Regarding claim 13, claim 13 has been similarly analyzed and rejected as per claim 1.

6. 	Claims 2-5 and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manav Seth whose telephone number is (571) 272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        August 20, 2022